 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
ABRAHAM KLEINMAN, individually and on                             :
behalf of all others similarly situated,                          :
                                                                  : MEMORANDUM DECISION
                                     Plaintiff,                   : AND ORDER
                                                                  :
                       - against -                                : 19-cv-6597 (BMC)
                                                                  :
FRONTLINE ASSET STRATEGIES, LLC et al.,                           :
                                                                  :
                                     Defendants.                  :
                                                                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff brings this Fair Debt Collection Practices Act (“FDCPA”) action alleging that a

debt collection letter sent by defendants was misleading and unclear to the least sophisticated

consumer. Because the letter was neither misleading nor unclear under the FDCPA, defendants’

motion to dismiss is granted.

                                               BACKGROUND

        Plaintiff incurred a credit card debt. He fell behind on his payments and eventually went

into default. Upon plaintiff’s default, the original creditor “charged off” the extant $12,939.96

debt, meaning that the creditor accepted that the default would be permanent and thus considered

the debt a loss on its balance sheet. The original creditor then transferred the debt to defendant

LVNV, who used defendant Frontline to attempt to collect on it.

        Frontline thereafter sent plaintiff the debt collection letter at issue in this case. The first

page of the letter contains a table displaying the information associated with the debt. Of note,

the table shows that the “Total Due as of Charge-off” is $12,939.96 and that the “Total Due” is

$12,771.57. However, the table also says that the “Total Paid on Debt Since Charge-Off” is
$0.00. Thus, although there is a difference of $168.39 between the total due as of charge-off and

the total due, there is no explanation for that difference reflected in the debt collection letter.

The “Total Due” figure is the bottom-most entry in the table and is set off from the rest of the

table as a single box at the lower-right-hand corner; the “Total Due as of Charge-off” figure is

one of five entries in the middle row of the table:




        Plaintiff does not concede that he owes any money to defendants, although he also

doesn’t allege that defendants mistakenly charged him or improperly sought to collect on the

debt. Plaintiff only claims that the debt collection letter is misleading pursuant to 15 U.S.C.

§ 1692e(10) and does not “clearly communicate the amount of the debt allegedly owed by

Plaintiff” pursuant to 15 U.S.C. § 1692g.

                                            DISCUSSION

        Upon a motion to dismiss under Rule 12(b)(6), a court must determine whether a

complaint states a legally cognizable claim by making allegations that, assuming they are true,

would show that the plaintiff is entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557

(2007). “The FDCPA is a strict liability statute,” Arias v. Gutman, Mintz, Baker & Sonnenfeldt

LLP, 875 F.3d 128, 134 (2d Cir. 2017), with a principal objective of “eliminat[ing] abusive debt

collection practices by debt collectors,” 15 U.S.C. § 1692(e). “In this Circuit, the question of

whether a communication complies with the FDCPA is determined from the perspective of the



                                                   2
‘least sophisticated consumer.’” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d

Cir. 2008) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)). The least

sophisticated consumer is presumed not to have “the astuteness of a ‘Philadelphia lawyer’ or

even the sophistication of the average, everyday, common consumer.” Russell v. Equifax

A.R.S., 74 F.3d 30, 34 (2d Cir. 1996). However, he is “neither irrational nor a dolt.” Ellis v.

Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010). Accordingly, in applying this

standard, a court must “protect[] consumers against deceptive debt collection practices” and yet

not indulge “claims . . . based on bizarre or idiosyncratic interpretations of collection notices.”

See Jacobson, 516 F.3d at 90 (internal quotation marks and citations omitted).

       Under 15 U.S.C. § 1692e, a “debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt,” including of

the “character, amount, or legal status of any debt.” 15 U.S.C. § 1692e(2)(A). And under 15

U.S.C. § 1692g, a debt collector must provide the consumer “a written notice containing . . . the

amount of the debt.” As plaintiff points out, these two provisions should be read “in harmony”

with each other, as the issue in this case is the same under both § 1692e and § 1692g. See Taylor

v. Fin. Recovery Servs., Inc., 886 F.3d 212, 215 (2d Cir. 2018). The only question that the Court

need answer, then, is whether the letter is ambiguous or materially misleading because it fails to

conclusively state the amount of the debt that a least sophisticated consumer would be able to

understand. “[T]he determination of how the least sophisticated consumer would view language

in a defendant's collection letter is a question of law” for the court to decide. Berger v. Suburban

Credit Corp., No. 04-cv-4006, 2006 WL 2570915, at *3 (E.D.N.Y. Sept. 5, 2006) (citing

Schweizer v. Trans Union Corp., 136 F.3d 233, 237-38 (2d Cir. 1998); Bentley v. Great Lakes

Collection Bureau, 6 F.3d 60, 62-63 (2d Cir. 1993)).




                                                  3
        It may be that the dunning letter at issue in this case presents the lowest passing example

of a sufficient debt collection notice, but I think it does at least that. There is no question that

certain information is not offered in the letter – namely, an explanation for why plaintiff owes

$168.39 less than he did at charge-off. But given the format of the table, the wording of the

table’s column headings, the express instructions in the body of the letter, and the lack of certain

additional variables that could possibly confuse a reader, not even the least sophisticated

consumer would be misled into thinking that he owes an amount other than $12,771.57.

        As an initial matter, courts in this Circuit and across the country agree that a debt

collector is not obligated to provide an exhaustive, line-item history of the current amount owed

on a debt. See Miles v. Retrieval-Masters Creditor’s Bureau, Inc., No. 14-cv-6607, 2016 WL

1258481, at *3 (E.D.N.Y. Mar. 29, 2016); see also Hahn v. Triumph P’ships LLC, 557 F.3d 755,

756-57 (7th Cir. 2009); Wilson v. Trott Law, P.C., 118 F. Supp. 3d 953, 963 (E.D. Mich. 2015);

Moran v. Greene & Cooper Attorneys LLP, 43 F. Supp. 3d 907, 914-15 (S.D. Ind. 2014); Scioli

v. Goldman & Warshaw P.C., 651 F. Supp. 2d 273, 281 n.15 (D.N.J. 2009). Therefore, the mere

absence of information that would have explained the gap between the “charge-off” amount and

“total due” amount cannot, by itself, state a claim.

        But the essence of plaintiff’s complaint is that “[t]he Letter is materially misleading

because it includes two different sums on its face, a charge-off amount and a total amount due,

and fails to explain the difference” between what those sums mean. Essentially, plaintiff

contends that the least sophisticated consumer wouldn’t know whether he owed $12,939.96

(“Total Due as of Charge-off”) or $12,771.57 (“Total Due”) because that difference is not

expressly explained. Under other circumstances, I might agree with plaintiff; however, various




                                                   4
aspects of this specific letter, put together, render the intended, actual total amount due

unambiguous.

       First, as opposed to many of the objectionable debt collection letters that have come

before me, the instant letter presents its financial information in an easy-to-read table, rather than

as a list of seemingly unprioritized line items. Crucially, the table is formatted so that the data

inputs are all in the same row in the middle of the chart and the ultimate, calculated output

(“Total Due”) is listed individually in the last row of the table. Indeed, the “Total Due” box is

uniquely positioned to imply finality and singular importance: it’s in the bottom-most row, set to

the very rightmost column, and appears as the only entry in its row. That box, alone, is set off

from the others. Moreover, the fact that it is at the bottom line of the table – as in the colloquial

“bottom line” of a financial statement – is not a detail salient to only the average, everyday

consumer. Restaurant and convenience store receipts, car mechanic’s bills, and most everything

else in between all generally display their final amounts due at the bottom of the page, chart, or

receipt. It is a facet of commercial life that even the least sophisticated consumer could not

easily overlook. See Greco v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir.

2005) (“[E]ven the least sophisticated consumer can be presumed to possess a rudimentary

amount of information about the world and a willingness to read a collection notice with some

care.” (citing Clomon, 988 F.2d at 1318-19)).

       Second, there is a qualitative difference between the headings “Total Due as of Charge-

Off” and “Total Due.” Whereas the former is qualified and references a past event, the latter is a

plain and resolute statement of an amount presently due. To be sure, “an unsophisticated

consumer is not a gifted linguist who closely parses a debt collection letter.” Koehn v. Delta

Outsource Grp., Inc., No. 18 Civ. 1084, 2018 WL 6590617, at *3 (E.D. Wis. Dec. 14, 2018),




                                                  5
aff’d, 939 F.3d 863 (7th Cir. 2019). But a collection notice is “not deceptive simply because

certain essential information is conveyed implicitly rather than explicitly.” DeLeon v. Action

Collection Agency of Boston, No. 17-cv-8899, 2018 WL 2089343, at *2 (S.D.N.Y. May 3,

2018) (quoting Clomon, 988 F.2d at 1319)). Here, taken in conjunction with the respective

boxes’ locations and surrounding information, the differences between the headings “Total Due”

and “Total Due as of Charge-off” create the strong implication that the “Total Due” box is the

actual amount plaintiff owes.

        Finally, the first line of text in the body of the letter states: “Your account has been

placed with our office for collection. You owe $12771.57.” This both stands alone as a clear

statement of the final amount owed and as confirmation of what the chart’s contents and format

strongly imply. Defendants were seeking $12,771.57 – that is plain. There is nothing

ambiguous about this statement, nor any language surrounding it that could dilute its message.

Furthermore, it appears just inches below the “Total Due” box in the table, reinforcing that

figure’s accuracy and primacy.

        Also important is what is not in this letter. There are three rows of information in the

table, only two of which have numbers. This presents a simple financial statement for the reader

to comprehend. And unlike other letters, ours reflects that $0.00 in interest and $0.00 in non-

interest charges have accrued in the more than 16 months since plaintiff’s last pay date. There

are thus no other numerical variables in the letter that plaintiff would have to take into account

when deciding which of the two relevant boxes states the final amount due. Additionally, this is

the only letter that plaintiff has to interpret, whereas in other cases confusion arises or is

compounded by multiple consecutive letters containing inconsistent or ambiguous directives




                                                   6
when viewed together. This case presents a closed universe of information with minimal data to

account for.

       Although one or even most of the foregoing aspects of the letter might not have sufficed,

the relevant mix of details, in their totality, compel the conclusion that defendants’ letter does not

run afoul of the FDCPA. See McStay v. I.C. Sys., Inc., 308 F.3d 188, 191 (2d Cir. 2002) (“[A]

collection letter . . . should be read in its entirety.”); DeLeon, 2018 WL 2089343, at *2 (“[T]hey

must be analyzed as a whole.”).

       Opposing this conclusion, plaintiff leans heavily on a case from the District of

Connecticut that appears to be substantially similar to this one yet comes out the other way. See

Garcia v. Law Offices of Howard Lee Schiff P.C., No. 16-cv-791, 2017 WL 1230847 (D. Conn.

Mar. 30, 2017). But the dunning letter in that case presents the data in list form, with neither the

“Charge-Off Balance” line nor the “Current Balance” line set apart or prioritized in any

distinguishable way. See Garcia v. Law Offices of Howard Lee Schiff, P.C., 401 F. Supp. 3d

241, 248 (D. Conn. 2019). In our case, both the table format as well as the conspicuous

placement and isolation of the “Total Due” box weigh significantly in my determination that the

letter couldn’t mislead anyone.

       Plaintiff also refers to a recent decision in this district, Shimonov v. Frontline Asset

Strategies, LLC, No. 18-cv-6719, 2020 U.S. Dist. LEXIS 7839 (E.D.N.Y. Jan. 15, 2020), to

reject defendants’ suggestion that “the Letter is clear because it gives a direct statement of the

debt in the body of the Letter.” But I am not holding that the letter is unambiguous solely based

on it containing such a statement (i.e., “You owe $12771.57.”); rather, that is only one of several

factors. Moreover, the defendant in Shimonov argued that the statement was sufficient to cure

all of the infirmities and ambiguities in its communications with the plaintiff, including misstated




                                                  7
interest amounts, misstated non-interest charges, and inconsistent “total due” amounts across

multiple dunning letters. See id. at *13 (“Taking together the cocktail of the misstated interest,

fees and inconsistently stated 'total due' amounts, I find it plausible that Frontline's Letter was

materially misleading.”). But in the case at hand, the proposed ambiguity is isolated to one

source in one letter.

                                          CONCLUSION

       Defendants’ [10] motion to dismiss is granted. The Clerk is directed to enter judgment,

dismissing the complaint.

SO ORDERED.
                                      Digitally signed by Brian M.
                                      Cogan
                                                       U.S.D.J.

Dated: Brooklyn, New York
       February 12, 2020




                                                  8
